II. Drawing Objections
The objection in reference to the pin bores is withdrawn. Examiner agrees with Applicant arguments and acknowledges the pin bores are illustrated in Fig. 7 with reference number 154.
However, the objection in reference to the threaded bores is maintained as they are not shown or referenced in any of the drawings and is needed for better understanding of the claimed structural configuration. 
Applicant argue that the threaded bore is in the dry base plate receiving the jack screws and also as holes that do not have pins. As such it is not clear where or what part constitute the threaded bore as it appears that is also on the holes that pins are inserted which also corresponds to pin bores. 
The objection in reference to the first outer end and the second outer end is also maintained. Applicant argue that the first outer end is at the top end of the first electrical terminal 122 as shown in figures 5-6 and 8. However, it is not clear what constitute the first outer end. Further, Applicant argue the second outer end of the second electrical terminal is at the bottom end of the second electrical terminal as shown in figure 2. However, it is not clear what constitute the second outer end. The first outer end and the second outer end need to be shown or referenced in the drawings for better understanding of the claimed structural configuration. In particular, the claim appears to define the first outer end as an additional component of the first electrical terminal configured to be adjustable in a direction perpendicular to the dry end intermediate plate. 

III. Response to Rejection of Claims 1-4, 6-9 and 17-21 Under 112
	Examiner acknowledges that the pin bores correspond to the pin holes 154 as described in paragraph [0061] and FIGS. 5-6 and 8.
	Applicant argue that the threaded bores correspond to the jack screws. However, it is not clear what constitute the threaded bores as the claim appears to define the threaded bores as a separate component from the jack screws but they also correspond to the jack screws? As such, the rejection is maintained.
	Similar to the above comments, it is not clear what constitute the first outer end of the first electrical terminal and the second outer end of the second electrical terminal.
	Applicant argue “The load on the fuel cells 118a-1 18n is provided by pins 84 and 86 while a compression machine 80 pushes the dry intermediate plate 112 towards the wet intermediate plate 114, as described in at least paragraphs [0052] and [0073], and illustrated in at least FIG. 10. The absence of the load is described as an unloading of the fuel cells 118a-118n when the pin array is removed, as described in at least paragraph [0074] and illustrated in at least FIG. 10.” However, such arguments appear to be a process where load is applied from a compression machine to the actual fuel cell system which does not germane to the actual patentability of the apparatus. The “absence of a load” does not further define any structural component or feature of the system. In addition, there is no way to ascertain how the components of the system impart a configuration in relation to the “absence of a load”. There is no mention of the “absence of a load” in the specification and how this impart a particular structure in the system, therefore, the rejection is maintained. 
  	Applicant argue “Regarding claims 1, 3-4, 6-9 and 17-21 under the 112(b) rejections, the limitation that the dry intermediate plate is moveable relative to the dry base plate applies where the pin array compresses (loads) the fuel cells to the target pressures. The limitation that the jack screws maintain the dry intermediate plate fixed in position relative to the dry base plate to maintain the active areas of the plurality of fuel cells at the target active area pressure in the absence of the load applies 
	As indicated in the Office Action from 11/15/2021 (see page 7, line 20-22 and page 8, lines 1-7), the claim include limitations that appear to be functionally defined limitations. Therefore, since the prior art appears to have the claimed requisite structure, it would be expected that such would be capable of maintaining a pressure in “the absence of a load”. 
	Applicant arguments regarding claim 2 rejection under 112(b) are persuasive. Examiner appreciates the amendments therefore, the rejection is withdrawn. 

IV. Response to Rejection of claims 1-4, 6-8 and 17-21 under 35 USC 103
	The rejection of claim 1 is maintained at least for the reasons above. In addition Applicant argue “The Office Action asserts that a left end plate 30L of Kusakabe is similar to the claimed dry base plate, and a combination of a left insulator plate 23L and a left current collector 22L are similar to the claimed 
Applicant further ague “Claim 1 further provides that dry base plate that has a plurality of threaded bores. Claim 17 provides similar limitations. In contrast, the Office Action does not identify any elements in Kusakabe or Dong that are allegedly similar to the claimed threaded bores in the left end plate 30L of Kusakabe or a similar dry base plate in Dong.” and “Claim 1 further provides that a plurality of jack screws are disposed in the plurality of threaded bores. The Office Action asserts that the springs 37 of Kusakabe are similar to the claimed jack screws. In contrast, one of ordinary skill in the art would understand that springs and screws are different devices per their respective common definitions. The Office Action does not provide any findings of fact and/or analysis to show that one of ordinary skill in the art would consider springs to be synonymous with jack screws.”. This argument is unpersuasive at least for the reasons above. It is not clear how the particular configuration of components is arranged. 
Applicant further argue “Claim 1 further provides that the dry end unit has a first electrical terminal, the first electrical terminal has a first outer end that is adjustable in a direction perpendicular to the dry intermediate plate, the wet end unit has a second electrical terminal, the second includes a second outer end, and the first outer end of the first electrical terminal and the second outer end of the second electrical terminal are a fixed distance apart. In contrast, at least column 13, lines 49 to 65 of Kusakabe (also cited on page 6 of the Office Action as teaching an adjustable distance) teach that the left end plate 30L and the right end plate 30R, and so any electrical terminals that are part of such end plates are a variable distance apart due to the tightening of the nuts 36 on the fastening bolts 35 to compress the fuel cells. The assertion in the Office Action that FIGS. 2 and 3 of Kusakabe show the first outer end of the first electrical terminal and the second outer end of the second electrical terminal are a fixed distance apart cannot be sustained. Neither FIGS. 2 nor 3 of Kusakabe indicate that the distance between the outer ends is fixed. Neither FIGS. 3 nor 3 of Kusakabe contradict the expressed statement in the text of Kusakabe (and cited in the Office Action) that the outer ends are a variable distance 
After further consideration, Applicant arguments with regards to claim 2 are persuasive therefore, the rejection of claim 2 is withdrawn. Since claims 3 and 6-7 depend on claim 2, the same applies to those claims. As such, to overcome the rejection as presented in Office Action from 11/15/2021, dependent claim 2 may be added to independent claims. These features appear not to be taught or suggested by the prior art and appear to more structurally define the instant invention and move in a direction that might possibly place the application in condition of allowance. Moreover, to overcome the rejection as presented in Office Action from 11/15/2021, Applicant is required to addressed the issues above in order for the objections and rejections under 112 be withdrawn. 
Applicant argue “Claim 8 is independently patentable over the cited reference. Claim 8 provides a plurality of shims disposed between the dry intermediate plate and the dry base plate. The Office Action asserts that fastening bolts 35 of Kusakabe are similar to the claimed shims per their respective common definitions. In contrast, one of ordinary skill in the art would recognize that shims and bolts are different devices.” Since the specifics of the shims are not particularly define in the claim, structurally speaking, anything can be interpreted as the shims to include the fastening bolts. 
The same remarks above apply to independent claim 17 and therefore, to dependent claims 18-21 as these claims do not remedy the deficiencies of parent claim 17.

/CHRISTIAN ROLDAN/Primary Examiner, Art Unit 1723